Exhibit 10.1

 

LOGO [g857580g1227104057344.jpg]

EXECUTION VERSION

Project Monty – Amending Agreement No.1 (Syndicated Facility Agreement)

Dated 29 December 2019

National Australia Bank Limited (ABN 12 004 044 937) (“Agent”)

GWI Acquisitions Pty Ltd (ACN 615 317 130) (“Borrower”)

Each person listed as an Obligor in schedule 1 (each an “Obligor” and together,
the “Obligors”)

King & Wood Mallesons

Level 61

Governor Phillip Tower

1 Farrer Place

Sydney NSW 2000

Australia

T +61 2 9296 2000

F +61 2 9296 3999

DX 113 Sydney

www.kwm.com

REF: AM:BJS: 602-0046412



--------------------------------------------------------------------------------

Project Monty - Amending Agreement No.1 (Syndicated Facility Agreement)

Contents

 

Details

       1

General terms

     2

1

 

Definitions and interpretation

     2

1.1

 

Defined terms

     2

1.2

 

Interpretation

     2

1.3

 

Capacity of the Agent

     3

2

 

Amendments

     3

3

 

Confirmation and acknowledgement

     4

3.1

 

Confirmation

     4

3.2

 

Conflict

     4

3.3

 

Finance Document

     4

3.4

 

Secured Money

     4

4

 

Representations and warranties

     4

5

 

Undertakings

     5

6

 

Costs

     5

7

 

Termination of this agreement

     5

8

 

Counterparts

     6

9

 

General

     6

10

 

Governing law

     6

Schedule 1 – Obligors

     7

Schedule 2 – Form of GWA Transaction Completion Notice

     11

Signing page

     13

 

     

© King & Wood Mallesons

44551826

     Project Monty - Amending Agreement No.1 (Syndicated Facility Agreement)   
i



--------------------------------------------------------------------------------

Project Monty - Amending Agreement No.1 (Syndicated Facility Agreement)

Details

Date 29 December 2019

 

 

Parties    Agent, Borrower and each Obligor Agent    Name    National Australia
Bank Limited   

 

ABN

  

 

12 004 044 937

   Address    Level 25, 255 George Street, Sydney NSW 2000    Fax    +61 2 9237
1634    Email    jessica.bui@nab.com.au / christina.choy@nab.com.au     
Attention    Jessica Bui, Associate Director, Agency & Trustee Services /
Christina Choy, Associate Director, Agency & Trustee Services Borrower    Name
   GWI Acquisitions Pty Ltd    ACN    615 317 130    Address    Level 3, 33
Richmond Road, Keswick SA 5035    Fax    +61 8 8343 5454    Telephone    +61 8
8343 5455    Attention    Chief Financial Officer, GWA      Email   
mmorris@gwrr.com Obligor    Each person named in schedule 1 (“Obligors”). Their
details are as set out in schedule 1 (“Obligors”).

Recitals    A    Each of the Borrower, the Obligors and the Agent, among others,
are party to the Original Document.    B    Each of the Borrower, the Obligors
and the Agent wish to amend the Original Document as set out in this agreement.
   C    The Agent is party to this agreement for itself and in its capacity as
agent for and on behalf of the Finance Parties.

 

     

© King & Wood Mallesons

44551826

     Project Monty - Amending Agreement No.1 (Syndicated Facility Agreement)   
1



--------------------------------------------------------------------------------

Project Monty - Amending Agreement No.1 (Syndicated Facility Agreement)

General terms

 

 

1

Definitions and interpretation

 

1.1

Defined terms

These meanings apply unless the contrary intention appears:

Consent Request Letter means the letter entitled “Project Monty – Syndicated
Facility Agreement” dated 31 October 2019 from the Borrower addressed to
National Australia Bank Limited as the Agent (and confirmed by the Agent for
itself and for and on behalf of the Lenders on 27 December 2019).

Effective Date means the date on which completion of the GWA Transaction occurs,
as notified by the Borrower to the Agent in writing in the form set out in
schedule 2 and provided that, prior to completion of the GWA Transaction, the
Required Glencore Confirmation has been delivered to the Agent.

GWA Transaction has the meaning given in the Consent Request Letter.

GWI Transaction has the meaning given in the Consent Request Letter.

Original Document means the document entitled “Project Monty – Syndicated
Facility Agreement” dated 28 November 2016 between, among others, the Agent, the
Borrower and each Obligor.

Required Glencore Confirmation means a copy of either:

 

  (a)

the letter entitled “Rail Haulage Agreement – Notice of Change of Control” from
GRail to Glencore Coal dated 18 October 2019 duly counter-signed by or on behalf
of Glencore Coal; or

 

  (b)

any other written notice from (and duly signed by or on behalf of) Glencore Coal
to GRail confirming that neither the GWI Transaction nor the GWA Transaction
would create any grounds to terminate the Rail Haulage Agreement or for Glencore
Coal to exercise its other rights under clauses 34.2 and 35.2(iii) of the Rail
Haulage Agreement with respect to the GWA Transaction or the GWI Transaction (as
the case may be) (such notice to be in form and substance satisfactory to the
Agent acting on the instructions of all the Lenders).

Security Trust Deed means the deed entitled “Project Monty – Security Trust
Deed” dated 28 November 2016 between, among others, the Security Trustee and
each Obligor.

 

1.2

Interpretation

 

  (a)

Unless otherwise defined in this agreement, terms defined in the Original
Document or the Security Trust Deed have the same meaning in this agreement.

 

  (b)

Unless the context requires or this agreement expressly provides otherwise,
clause 1.2 (“Interpretation”) and clause 1.3 (“Incorporation of defined terms”)
of the Original Document apply to this agreement as if set out in full and
references in those clause to “this agreement” will be taken to be reference to
this document.

 

     

© King & Wood Mallesons

44551826

     Project Monty - Amending Agreement No.1 (Syndicated Facility Agreement)   
2



--------------------------------------------------------------------------------

1.3

Capacity of the Agent

 

  (a)

The Agent enters into this agreement for itself and as agent for the Finance
Parties.

 

  (b)

In accordance with the terms of the Original Document, the Agent has been
instructed and is authorised to enter into this agreement on behalf of the
Finance Parties and the amendment of the Original Document pursuant to this
agreement will be binding on all the Finance Parties.

 

  (c)

Clause 1.5 (“Capacity of Agent”) of the Security Trust Deed applies to this
agreement as if it was set out in full herein.

 

 

2

Amendments

As from (and including) the Effective Date, the Agent, the Borrower and each
Obligor agree that clause 25.1 (“Review Event”) of the Original Document is
amended as set out in the marked-up text below:

“25.1    Review Event

A Review Event will occur if:

 

  (a)

a person (other than GWI or the Investor) obtains beneficial ownership (directly
or indirectly) of 50.1% or more of the issued ordinary shares in Hold Co; or

 

  (b)

the Investor does not have or ceases to have beneficial ownership (directly or
indirectly) of 50.1% or more of the issued ordinary shares in Hold Co; or

 

  (bc)

GWI the Investor ceases to have the right to appoint at least half of the number
of representatives directors to the management committee board of directors of
the general partner of G&W Australia Holdings LP (ABN 30 124 868 215),; or

(c)     GWI ceases to hold (directly or indirectly) at least a 40% interest in
G&W Australia Holdings LP (ABN 30 124 868 215),

(each of the events in paragraphs (a), (b) and (c) above being a “Change of
Control Review Event”); or

 

  (d)

the Rail Haulage Agreement is terminated (other than on expiry of its terms and
satisfaction of all of the obligations under the Rail Haulage Agreement) as a
result of GRail exercising its termination rights under clause 35.1 (“GRail’s
right to terminate”) of the Rail Haulage Agreement (a “RHA Review Event”).”

 

     

© King & Wood Mallesons

44551826

     Project Monty - Amending Agreement No.1 (Syndicated Facility Agreement)   
3



--------------------------------------------------------------------------------

 

3

Confirmation and acknowledgement

 

3.1

Confirmation

 

  (a)

Each of the Agent, the Borrower and each Obligor confirms that, except as
provided for in clause 2 (“Amendments”), no other amendments are to be made to
the Original Document.

 

  (b)

Each of the Agent, the Borrower and each Obligor acknowledges and agrees that
nothing in this agreement is intended to have the effect of creating a new
agreement to replace the Original Document and the Original Document (as amended
by this agreement) will continue in full force and effect.

 

3.2

Conflict

If there is a conflict between the Original Document and this agreement, the
terms of this agreement prevail.

 

3.3

Finance Document

The parties acknowledge that this agreement is a Finance Document.

 

3.4

Secured Money

The Borrower and each Obligor acknowledges that the definition of “Secured
Money” in the Security Trust Deed includes any amount payable under the Original
Document as amended by this agreement.

 

 

4

Representations and warranties

 

  (a)

Subject to clause 4(b), each Repeating Representation is deemed to be made by
the Borrower and each other Obligor (by reference to the facts and circumstances
then existing) on:

 

  (i)

the date of this agreement; and

 

  (ii)

the Effective Date.

 

  (b)

For the purposes of the clause 4(a):

 

  (i)

each reference in a Repeating Representation to the “Finance Documents”, any
“Finance Document”, the Transaction Documents” or any “Transaction Document” (as
applicable) will be construed as also including:

 

  (A)

a reference to this agreement; and

 

  (B)

on the Effective Date, the Original Document as amended by this agreement; and

 

  (ii)

all written factual information contained in the Consent Request Letter or
subsequently provided by (or on behalf of) the Borrower or any other Obligor to
the Agent in connection with the Consent Request Letter will be subject to the
Repeating Representation under clause 22.1(o)(i) (“Accuracy of information”) of
the Original Document.

 

     

© King & Wood Mallesons

44551826

     Project Monty - Amending Agreement No.1 (Syndicated Facility Agreement)   
4



--------------------------------------------------------------------------------

 

5

Undertakings

 

  (a)

The Borrower and each other Obligor agrees to provide to the Agent the following
(and if so requested by the Agent, in sufficient copies for each Lender):

 

  (i)

promptly upon request, any document or other information that the Agent requests
(either for itself or on behalf of another Finance Party) to enable the Agent or
another Finance Party to do any “know your customer” checks in relation to the
GWI Transaction and/or the GWA Transaction;

 

  (ii)

to the extent that the most recent Group Structure Diagram or any corporate
structure diagram in relation to the GWI Transaction and/or the GWA Transaction
which has been provided to the Agent in connection with the Consent Request
Letter by (or on behalf of) an Obligor is no longer correct, a copy of such
updated Group Structure Diagram or other corporate structure diagram (as
applicable), promptly upon becoming aware that it is no longer correct; and

 

  (iii)

promptly after it becomes available to an Obligor (and subject to any
confidentiality restriction applicable to its disclosure), a copy of any
approval issued by FIRB and/or the ACCC in relation to the completion of the GWI
Transaction and/or the GWA Transaction (to the extent not otherwise provided to
the Agent prior to the date of this agreement).

 

  (b)

The Borrower must promptly notify the Agent upon completion of the GWI
Transaction occurring.

 

  (c)

The Borrower must issue a notice to the Agent (in the form set out in schedule
2) on the same day that completion of the GWA Transaction occurs.

 

  (d)

The undertakings in this clause 5 remain in force from the date of this
agreement for so long as any Secured Money is outstanding to the Finance Parties
under the Finance Documents or any Commitment is in force.

 

 

6

Costs

The Borrower agrees to pay or reimburse the Agent (for itself and for and on
behalf of the Finance Parties) its reasonable costs in connection with the
preparation and execution of this agreement.

 

 

7

Termination of this agreement

If the Borrower delivers written notice to the Agent confirming that completion
will not occur in relation to either the GWI Transaction or the GWA Transaction
(or both transactions), this agreement will automatically terminate and will
have no further force or effect from (and including) the date of such notice
(except for clause 6 (“Costs”) which will survive and continue to apply after
termination of this agreement).

 

     

© King & Wood Mallesons

44551826

     Project Monty - Amending Agreement No.1 (Syndicated Facility Agreement)   
5



--------------------------------------------------------------------------------

 

8

Counterparts

This agreement may be executed in any number of counterparts and each signed
counterpart taken together will constitute one instrument.

 

 

9

General

 

  (a)

Subject to clause 9(b), each of the Agent, the Borrower and each Obligor
acknowledges and agrees that Part 11 (“General”) of the Original Document
applies to this agreement mutatis mutandis.

 

  (b)

Notwithstanding clause 38 (“Notices and communications”) of the Original
Document, the notice of completion of the GWA Transaction (in the form set out
in schedule 2) will be effective on the date and at the time which that notice
(signed by an Authorised Officer of the Borrower) is sent by email by the
Borrower to the Agent.

 

 

10

Governing law

This document is governed by the law in force in New South Wales and each party
submits to the exclusive jurisdiction of the courts of that place.

EXECUTED as an agreement

 

     

© King & Wood Mallesons

44551826

     Project Monty - Amending Agreement No.1 (Syndicated Facility Agreement)   
6



--------------------------------------------------------------------------------

Project Monty - Amending Agreement No.1 (Syndicated Facility Agreement)

Schedule 1 – Obligors

 

Name    Address and notice details GWI Acquisitions Pty Ltd    ACN    615 317
130    Address    Level 3, 33 Richmond Road, Keswick SA 5035    Fax    +61 8
8343 5454    Telephone    +61 8 8343 5455    Email   
gwacompanysecretary@gwrr.com      Attention    Chief Financial Officer & Company
Secretary Genesee & Wyoming Australia Pty Ltd    ABN    17 079 444 296   
Address    Level 3, 33 Richmond Road, Keswick SA 5035    Fax    +61 8 8343 5454
   Telephone    +61 8 8343 5455    Email    gwacompanysecretary@gwrr.com     
Attention    Chief Financial Officer & Company Secretary GWI Holdings No.2 Pty
Ltd    ABN    53 132 989 998    Address    Level 3, 33 Richmond Road, Keswick SA
5035    Fax    +61 8 8343 5454    Telephone    +61 8 8343 5455    Email   
gwacompanysecretary@gwrr.com    Attention    Chief Financial Officer & Company
Secretary

 

     

© King & Wood Mallesons

44551826

     Project Monty - Amending Agreement No.1 (Syndicated Facility Agreement)   
7



--------------------------------------------------------------------------------

      GWI Holdings Pty Ltd    ABN    37 094 819 806    Address    Level 3, 33
Richmond Road, Keswick SA 5035    Fax    +61 8 8343 5454    Telephone    +61 8
8343 5455    Email    gwacompanysecretary@gwrr.com      Attention    Chief
Financial Officer & Company Secretary Genesee & Wyoming Australia Eastern Pty
Ltd   

ABN

 

  

68 142 367 280

 

   Address    Level 3, 33 Richmond Road, Keswick SA 5035    Fax    +61 8 8343
5454    Telephone    +61 8 8343 5455    Email    gwacompanysecretary@gwrr.com  
   Attention    Chief Financial Officer & Company Secretary GWA (North) Pty Ltd
   ABN    92 144 081 774    Address    Level 3, 33 Richmond Road, Keswick SA
5035    Fax    +61 8 8343 5454    Telephone    +61 8 8343 5455    Email   
gwacompanysecretary@gwrr.com      Attention    Chief Financial Officer & Company
Secretary SA Rail Pty Ltd    ABN    55 077 946 340    Address    Level 3, 33
Richmond Road, Keswick SA 5035    Fax    +61 8 8343 5454    Telephone    +61 8
8343 5455    Email    gwacompanysecretary@gwrr.com    Attention    Chief
Financial Officer & Company Secretary

 

     

© King & Wood Mallesons

44551826

     Project Monty - Amending Agreement No.1 (Syndicated Facility Agreement)   
8



--------------------------------------------------------------------------------

      Viper Line Pty Limited    ABN    63 092 437 691    Address    Level 3, 33
Richmond Road, Keswick SA 5035    Fax    +61 8 8343 5454    Telephone    +61 8
8343 5455    Email    gwacompanysecretary@gwrr.com      Attention    Chief
Financial Officer & Company Secretary Freightliner Australia Pty Ltd    ABN   
51 122 522 123    Address    Level 3, 33 Richmond Road, Keswick SA 5035    Fax
   +61 8 8343 5454    Telephone    +61 8 8343 5455    Email   
gwacompanysecretary@gwrr.com      Attention    Chief Financial Officer & Company
Secretary FLA Coal Services Pty Ltd    ABN    38 137 483 240    Address   
Level 3, 33 Richmond Road, Keswick SA 5035    Fax    +61 8 8343 5454   
Telephone    +61 8 8343 5455    Email    gwacompanysecretary@gwrr.com     
Attention    Chief Financial Officer & Company Secretary Freightliner Australia
Coal Haulage Pty Ltd    ABN    46 137 483 713    Address    Level 3, 33 Richmond
Road, Keswick SA 5035    Fax    +61 8 8343 5454    Telephone    +61 8 8343 5455
   Email    gwacompanysecretary@gwrr.com    Attention    Chief Financial
Officer & Company Secretary

 

     

© King & Wood Mallesons

44551826

     Project Monty - Amending Agreement No.1 (Syndicated Facility Agreement)   
9



--------------------------------------------------------------------------------

      ARG Sell Down No1 Pty. Limited    ABN    65 096 337 861    Address   
Level 3, 33 Richmond Road, Keswick SA 5035    Fax    +61 8 8343 5454   
Telephone    +61 8 8343 5455    Email    gwacompanysecretary@gwrr.com     
Attention    Chief Financial Officer & Company Secretary GWA Northern Pty Ltd   
ABN    49 092 437 628    Address    Level 3, 33 Richmond Road, Keswick SA 5035
   Fax    +61 8 8343 5454    Telephone    +61 8 8343 5455    Email   
gwacompanysecretary@gwrr.com      Attention    Chief Financial Officer & Company
Secretary GRail (NSW) Pty Limited    ABN    11 079 546 777    Address   
Level 3, 33 Richmond Road, Keswick SA 5035    Fax    +61 8 8343 5454   
Telephone    +61 8 8343 5455    Email    gwacompanysecretary@gwrr.com     
Attention    Chief Financial Officer & Company Secretary GWA (Queensland) Pty
Ltd    ACN    634 345 627    Address    Level 3, 33 Richmond Road, Keswick SA
5035    Fax    +61 8 8343 5454    Telephone    +61 8 8343 5455    Email   
gwacompanysecretary@gwrr.com    Attention    Chief Financial Officer & Company
Secretary

 

     

© King & Wood Mallesons

44551826

     Project Monty - Amending Agreement No.1 (Syndicated Facility Agreement)   
10



--------------------------------------------------------------------------------

Project Monty - Amending Agreement No.1 (Syndicated Facility Agreement)

Schedule 2 – Form of GWA Transaction Completion Notice

 

To:    National Australia Bank Limited (ABN 12 004 044 937)    Level 25, 255
George Street    Sydney NSW 2000    Attention: Jessica Bui, Associate Director,
Agency & Trustee Services / Christina Choy, Associate Director, Agency & Trustee
Services    By email: jessica.bui@nab.com.au / christina.choy@nab.com.au   
“Agent” for itself and for and on behalf of each person listed in Annexure 1
(being a Lender under the Syndicated Facility Agreement From:    GWI
Acquisitions Pty Ltd (ACN 615 317 130)    Level 3, 33 Richmond Road    Keswick
SA 5035    (“Borrower”) And from:    Each person listed in Annexure 2 (together
with the Borrower, being an Obligor under the Syndicated Facility Agreement)
(each an “Obligor”)

Project Monty - Amending Agreement No.1 (Syndicated Facility Agreement) dated
             (“Amending Agreement”): Notice of completion of the GWA Transaction

Dated [insert]

I refer to the Amending Agreement and to the document entitled “Project Monty –
Syndicated Facility Agreement” dated 28 November 2016 between, among others, the
Borrower and the Agent (“Syndicated Facility Agreement”).

Terms not otherwise defined in this document have the meaning given in the
Amending Agreement or the Syndicated Facility Agreement.

In accordance with Amending Agreement:

 

  •  

for the purposes of clause 5(c) (“Undertakings”) of the Amending Agreement, the
Borrower notifies and confirms to the Agent that completion of the GWA
Transaction has occurred on the date of this notice;

 

  •  

prior to completion of the GWA Transaction, the Required Glencore Confirmation
has been delivered to the Agent; and

 

  •  

the “Effective Date” under the Amending Agreement is the date of this notice.

 

     

© King & Wood Mallesons

44551826

     Project Monty - Amending Agreement No.1 (Syndicated Facility Agreement)   
11



--------------------------------------------------------------------------------

[For the purposes of clause 5(b) (“Undertakings”) of the Amending Agreement, the
Borrower also notifies and confirms to the Agent that completion of the GWI
Transaction occurred on the date of this notice.] [Note: Only to be included if
the GWI Transaction and the GWA transaction occur on the same day; otherwise
separate notice of completion of the GWI Transaction is required to be provided
under clause 5(b) of the Amending Agreement]

 

Yours sincerely,

 

[insert name]

Authorised Officer of the Borrower and each other Obligor

Annexure 1

[Name each Lender to be inserted]

Annexure 2 – Obligors

GWA (North) Pty Ltd (ABN 92 144 081 774)

Genesee & Wyoming Australia Pty Ltd (ABN 17 079 444 296)

GWI Holdings No.2 Pty Ltd (ABN 53 132 989 998)

GWI Holdings Pty Ltd (ABN 37 094 819 806)

Genesee & Wyoming Australia Eastern Pty Ltd (ABN 68 142 367 280)

SA Rail Pty Ltd (ABN 55 077 946 340)

Viper Line Pty Limited (ABN 63 092 437 691)

Freightliner Australia Pty Ltd (ABN 51 122 522 123)

FLA Coal Services Pty Ltd (ABN 38 137 483 240)

Freightliner Australia Coal Haulage Pty Ltd (ABN 46 137 483 713)

ARG Sell Down No1 Pty. Limited (ABN 65 096 337 861)

GWA Northern Pty Ltd (ABN 49 092 437 628)

GRail (NSW) Pty Limited (ABN 11 079 546 777)

GWA (Queensland) Pty Ltd (ACN 634 345 627)

 

     

© King & Wood Mallesons

44551826

     Project Monty - Amending Agreement No.1 (Syndicated Facility Agreement)   
12



--------------------------------------------------------------------------------

Project Monty - Amending Agreement No.1 (Syndicated Facility Agreement)

Signing page

Date 29 December 2019

BORROWER AND OBLIGOR

 

EXECUTED by GWI ACQUISITIONS    )      PTY LTD in accordance with section 127(1)
   )      of the Corporations Act 2001    )      (Cth) by authority of its
directors:    )         )         )     

/s/ Kieran Zubrinich

   )     

/s/ Jodie Sparrow

Signature of director    )      Signature of director/company    )     
secretary*    )      *  delete whichever is not applicable

Kieran Zubrinich

   )      Name of director (block letters)    )     

Jodie Sparrow

        Name of director/company secretary*         (block letters)        
*  delete whichever is not applicable

 

OBLIGORS         EXECUTED by GENESEE &    )      WYOMING AUSTRALIA PTY LTD in   
)      accordance with section 127(1) of the    )      Corporations Act 2001
(Cth) by    )      authority of its directors:    )         )         )     

/s/ Jodie Sparrow

/s/ Kieran Zubrinich

   )      Signature of director/company Signature of director    )     
secretary*    )      *  delete whichever is not applicable    )     

Jodie Sparrow

Kieran Zubrinich

   )      Name of director/company secretary* Name of director (block letters)
        (block letters)         *  delete whichever is not applicable

 

     

© King & Wood Mallesons

44551826

     Project Monty - Amending Agreement No.1 (Syndicated Facility Agreement)   
13



--------------------------------------------------------------------------------

EXECUTED by GWI HOLDINGS NO.2    )      PTY LTD in accordance with
section 127(1)    )      of the Corporations Act 2001    )     

(Cth) by authority of its directors:

   )         )         )     

/s/ Kieran Zubrinich

   )     

/s/ Jodie Sparrow

Signature of director

   )      Signature of director/company    )      secretary*    )      *  delete
whichever is not applicable

Kieran Zubrinich

   )     

Name of director (block letters)

   )     

Jodie Sparrow

        Name of director/company secretary*         (block letters)        
*  delete whichever is not applicable

 

EXECUTED by GWI HOLDINGS PTY    )      LTD in accordance with section 127(1)   
)      of the Corporations Act 2001 (Cth) by    )     

authority of its directors:

   )         )         )     

/s/ Kieran Zubrinich

   )     

/s/ Jodie Sparrow

Signature of director

   )      Signature of director/company    )      secretary*    )      *  delete
whichever is not applicable

Kieran Zubrinich

   )     

Name of director (block letters)

   )     

Jodie Sparrow

        Name of director/company secretary*         (block letters)        
*  delete whichever is not applicable

 

EXECUTED by GENESEE &

WYOMING AUSTRALIA EASTERN

  

)

)

     PTY LTD in accordance with section 127(1)    )      of the Corporations Act
2001    )     

(Cth) by authority of its directors:

   )         )     

/s/ Jodie Sparrow

/s/ Kieran Zubrinich

   )      Signature of director/company

Signature of director

   )      secretary*    )      *  delete whichever is not applicable    )     
   )     

Jodie Sparrow

Kieran Zubrinich

   )      Name of director/company secretary*

Name of director (block letters)

       

(block letters)

       

*  delete whichever is not applicable

       

 

     

© King & Wood Mallesons

44551826

     Project Monty - Amending Agreement No.1 (Syndicated Facility Agreement)   
14



--------------------------------------------------------------------------------

EXECUTED by GWA (NORTH) PTY    )      LTD in accordance with section 127(1)    )
     of the Corporations Act 2001 (Cth) by    )     

authority of its directors:

   )         )         )     

/s/ Kieran Zubrinich

   )     

/s/ Jodie Sparrow

Signature of director

   )      Signature of director/company    )      secretary*    )      *  delete
whichever is not applicable

Kieran Zubrinich

   )     

Name of director (block letters)

   )     

Jodie Sparrow

        Name of director/company secretary*         (block letters)        
*  delete whichever is not applicable

 

EXECUTED by SA RAIL PTY LTD in    )      accordance with section 127(1) of the
   )      Corporations Act 2001 (Cth) by    )     

authority of its directors:

   )         )         )     

/s/ Kieran Zubrinich

   )     

/s/ Jodie Sparrow

Signature of director

   )      Signature of director/company    )      secretary*    )      *  delete
whichever is not applicable

Kieran Zubrinich

   )     

Name of director (block letters)

   )     

Jodie Sparrow

        Name of director/company secretary*         (block letters)        
*  delete whichever is not applicable

 

EXECUTED by VIPER LINE PTY    )      LIMITED in accordance with section 127(1)
   )      of the Corporations Act 2001    )     

(Cth) by authority of its directors:

   )         )         )     

/s/ Kieran Zubrinich

   )     

/s/ Jodie Sparrow

Signature of director

   )      Signature of director/company    )      secretary*    )      *  delete
whichever is not applicable

Kieran Zubrinich

   )     

Name of director (block letters)

   )     

Jodie Sparrow

        Name of director/company secretary*         (block letters)        
*  delete whichever is not applicable

 

     

© King & Wood Mallesons

44551826

     Project Monty - Amending Agreement No.1 (Syndicated Facility Agreement)   
15



--------------------------------------------------------------------------------

EXECUTED by FREIGHTLINER    )      AUSTRALIA PTY LTD in accordance    )     
with section 127(1) of the Corporations    )      Act 2001 (Cth) by authority of
its    )      directors:    )         )         )     

/s/ Jodie Sparrow

/s/ Kieran Zubrinich

   )      Signature of director/company Signature of director    )     
secretary*    )      *  delete whichever is not applicable    )     

Kieran Zubrinich

   )     

Jodie Sparrow

Name of director (block letters)         Name of director/company secretary*   
     (block letters)         *  delete whichever is not applicable EXECUTED by
FLA COAL SERVICES    )      PTY LTD in accordance with section    )      127(1)
of the Corporations Act 2001    )      (Cth) by authority of its directors:    )
        )     

/s/ Kieran Zubrinich

   )     

/s/ Jodie Sparrow

Signature of director    )      Signature of director/company    )     
secretary*    )      *  delete whichever is not applicable    )     

Kieran Zubrinich

   )     

Jodie Sparrow

Name of director (block letters)    )      Name of director/company secretary*
        (block letters)         *  delete whichever is not applicable EXECUTED
by FREIGHTLINER    )      AUSTRALIA COAL HAULAGE PTY    )      LTD in accordance
with section 127(1)    )      of the Corporations Act 2001 (Cth) by    )     
authority of its directors:    )         )     

/s/ Jodie Sparrow

/s/ Kieran Zubrinich

   )      Signature of director/company Signature of director    )     
secretary*    )      *  delete whichever is not applicable    )         )     

Jodie Sparrow

Kieran Zubrinich

   )      Name of director/company secretary* Name of director (block letters)
        (block letters)         *  delete whichever is not applicable        

 

     

© King & Wood Mallesons

44551826

     Project Monty - Amending Agreement No.1 (Syndicated Facility Agreement)   
16



--------------------------------------------------------------------------------

EXECUTED by ARG SELL DOWN    )      NO1 PTY. LIMITED in accordance with    )
     section 127(1) of the Corporations Act    )      2001 (Cth) by authority of
its directors:    )         )         )     

/s/ Luke Anderson

   )     

/s/ Jodie Sparrow

Signature of director    )      Signature of director/company    )     
secretary*    )      *  delete whichever is not applicable

Luke Anderson

   )      Name of director (block letters)    )     

Jodie Sparrow

        Name of director/company secretary*         (block letters)        
*  delete whichever is not applicable EXECUTED by GWA NORTHERN    )      PTY LTD
in accordance with section    )      127(1) of the Corporations Act 2001    )
     (Cth) by authority of its directors:    )         )         )     

/s/ Luke Anderson

   )     

/s/ Jodie Sparrow

Signature of director    )      Signature of director/company    )     
secretary*    )      *  delete whichever is not applicable

Luke Anderson

   )      Name of director (block letters)    )     

Jodie Sparrow

        Name of director/company secretary*         (block letters)        
*  delete whichever is not applicable

 

     

© King & Wood Mallesons

44551826

     Project Monty - Amending Agreement No.1 (Syndicated Facility Agreement)   
17



--------------------------------------------------------------------------------

EXECUTED by GRAIL (NSW) PTY    )      LIMITED in accordance with section    )
     127(1) of the Corporations Act 2001    )      (Cth) by authority of its
directors:    )         )         )     

/s/ Kieran Zubrinich

   )     

/s/ Jodie Sparrow

Signature of director    )     

Signature of director/company secretary*

*  delete whichever is not applicable

   )    )

Kieran Zubrinich

   )      Name of director (block letters)    )     

Jodie Sparrow

        Name of director/company secretary*         (block letters)        
*  delete whichever is not applicable

 

EXECUTED by GWA (QUEENSLAND)    )      PTY LTD in accordance with section    )
     127(1) of the Corporations Act 2001    )      (Cth) by authority of its
directors:    )         )         )     

/s/ Kieran Zubrinich

   )     

/s/ Jodie Sparrow

Signature of director    )     

Signature of director/company secretary*

*  delete whichever is not applicable

   )    )

Kieran Zubrinich

   )      Name of director (block letters)    )     

Jodie Sparrow

        Name of director/company secretary*         (block letters)        
*  delete whichever is not applicable

 

     

© King & Wood Mallesons

44551826

     Project Monty - Amending Agreement No.1 (Syndicated Facility Agreement)   
18



--------------------------------------------------------------------------------

AGENT                 SIGNED by    )      Jessica Bui    )         )      as
attorney for NATIONAL    )      AUSTRALIA BANK LIMITED under    )      power of
attorney dated 1 March 2007    )         )         )     

/s/ Jessica Bui

in the presence of:    )     

By executing this document the attorney states that the attorney has received no
notice of revocation of the

power of attorney

   )    )

/s/ Antonia Waddy

   ) Signature of witness    )             

Antonia Waddy

        Name of witness (block letters)        

 

     

© King & Wood Mallesons

44551826

     Project Monty - Amending Agreement No.1 (Syndicated Facility Agreement)   
19